DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is responsive to Applicant’s claims filed 05/23/2022.
Claims 1-5, 10-11, and 14-15 have been amended.
Claim 16 is newly added. 
Claims 1-16 are pending and have been examined. 
Response to Arguments
 Applicant’s arguments, see page 10 of Applicant’s Response filed 05/23/2022, with respect to the 35 U.S.C. 112(b) rejections have been fully considered and they are persuasive. The 35 U.S.C. 112(b) rejections have been withdrawn. 
Applicant’s arguments, see pages 10-14 of Applicant’s Response filed 05/23/2022, with respect to the 35 U.S.C. 101 rejections have been fully considered, but they are not persuasive. Applicant argues, on pages 11-13, that the claims integrate the abstract idea into a practical application thereof by allowing for the categorization as to individuals’ purposes as they move through a transportation hub. Examiner respectfully disagrees. Examiner respectfully notes that the claimed limitations, if practiced outside the realm of the generic computer components recited, would bring about the same benefit of proper characterization of individuals’ purposes based on the data recorded. Therefore, the alleged benefit is not to any particular computing component or computing technology itself, but rather the benefit is provided by the abstract idea steps themselves as outlined below. Put another way, the abstract idea itself provides the benefit of proper characterization of individuals’ purposes, and the claims merely require the implementation of such in a generic computer environment. Since the claims are directed to an improvement to the abstract idea itself rather than any particular computer component or computing technology, Applicant’s arguments are found unpersuasive. 
Applicant argues, on page 12, that the outputting of information used to manage operations of a transportation hub represents a practical application of the abstract idea. Examiner respectfully disagrees, and notes that, as outlined below, this limitation further recites generic computer implementation and further recites mere insignificant extra-solution activity in the form of post-solution or pre-solution data gathering, the broadest reasonable interpretation of which comprises the court-recognized well-understood routine and conventional computer function of storing and retrieving information in memory. Applicant’s arguments are therefore unpersuasive. 
Applicant argues, on pages 13-14, that Examiner improperly characterized elements as well-understood routine and conventional without providing proper factual support. Examiner respectfully disagrees, and notes that the previous Office Action did not characterize any particular element as well-understood routine and conventional, and all elements characterized as such below have been given proper factual support. Applicant’s arguments are therefore unpersuasive. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


 Claims 1-16 are rejected under 35 U.S.C. § 101. The claims are drawn to ineligible patent subject matter, because the claims are directed to a recited judicial exception to patentability (an abstract idea), without claiming something significantly more than the judicial exception itself.
Claims are ineligible for patent protection if they are drawn to subject matter which is not within one of the four statutory categories, or, if the subject matter claimed does fall into one of the four statutory categories, the claims are ineligible if they recite a judicial exception, are directed to that judicial exception, and do not recite additional elements which amount to significantly more than the judicial exception itself. Alice Corp. v. CLS Bank Int'l, 375 U.S. ___ (2014). Accordingly, claims are first analyzed to determine whether they fall into one of the four statutory categories of patent eligible subject matter. Then, if the claims fall within one of the four statutory categories, it must be determined whether the claims are directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea). In determining whether a claim is directed to a judicial exception, the claim is first analyzed to determine whether the claim recites a judicial exception. If the claim does not recite one of these exceptions, the claim is directed to patent eligible subject matter under 35 U.S.C. 101. If the claim recites one of these exceptions, the claim is then analyzed to determine whether the claim recites additional elements that integrate the exception into a practical application of that exception. Claims which integrate the exception into a practical application of that exception are directed to patent eligible subject matter under 35 U.S.C. 101. If the claim fails to integrate the exception into a practical application of that exception, the claim is directed to an abstract idea. Finally, if the claims are directed to a judicial exception to patentability, the claims are then analyzed determine whether the claims are directed to patent eligible subject matter by reciting meaningful limitations which transform the judicial exception into something significantly more than the judicial exception itself. If they do not, the claims are not directed towards eligible subject matter under 35 U.S.C. § 101.
Regarding independent claims 1 and 15 the claims are directed to one of the four statutory categories (a process and a machine, respectively.) The claimed invention of independent claims 1 and 15 is directed to a judicial exception to patentability, an abstract idea. The claims include limitations which recite elements which can be properly characterized under at least one of the following groupings of subject matter recognized as abstract ideas by the 2019 Revised Patent Subject Matter Eligibility Guidance issued January 7, 2019:
Mathematical Concepts: mathematical relationships, mathematical formulas or equations, and mathematical calculations;
Certain methods of organizing human activity: fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and 
Mental processes: concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
Claims 1 and 15, as a whole, recite the following limitations:
defining. . . two or more categories of individuals based on a purpose for which the individuals reach or leave the transport hub; (claims 1, 15; the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind, pen and paper, and simple observation, evaluation and judgment could define categories of individuals on this basis)
 for each category, defining. . . at least an associated events pattern, the events pattern being a sequence of events of interaction between a User Equipment and a communication station of the mobile telecommunication network; (claims 1, 15; the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind, pen and paper, and simple observation, evaluation and judgment could define events patterns such as these)
 subdividing. . . the at least one geographic area into at least two zones; (claims 1, 15; the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind, pen and paper, and simple observation, evaluation and judgment could define subdivisions of a geographic area comprising at least two zones)
 acquiring. . . event records from the mobile telecommunication network associated with User Equipment, for a User Equipment of a pool of User Equipment: (claims 1, 15; the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind, pen and paper, and simple observation, evaluation and judgment could acquire these event records)
 searching. . . the event records related to said User Equipment to identify a sequence of events matching an events pattern associated with a category; (claims 1, 15; the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind, pen and paper, and simple observation, evaluation and judgment could search event records for a matching pattern)
 upon finding a match, associating. . . . the owner of the User Equipment with the corresponding category; (claims 1, 15; the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind, pen and paper, and simple observation, evaluation and judgment could create an association between an owner of UE and a category based on a match)
 searching. . . the event records related to said User Equipment to identify at least one prevalence zone of the at least two zones prevalently visited by the owner of the User Equipment, and (claims 1, 15; the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind, pen and paper, and simple observation, evaluation and judgment could search event records for a prevalence zone)
evaluating. . . the at least one catchment area based on the category and on the prevalence zone identified for each User Equipment of the pool;  (claims 1, 15; the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind, pen and paper, and simple observation, evaluation and judgment could evaluate a catchment area based on this information)
Moving forward, the above recited abstract idea is not integrated into a practical application. 
The added limitations do not represent an integration of the abstract idea into a practical application because:
the claims represent mere instructions to implement an abstract idea on a computer, and merely use a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). 
the claims merely add insignificant extra-solution activity to the judicial exception (activity which can be characterized as incidental to the primary purpose or product that is merely a nominal or tangential addition to the claim). See MPEP 2106.05(g) and/or
the claims represent mere general linking of the use of the judicial exception to a particular technological environment or field of use. See MPEP 2016.05(h)
 Beyond those limitations which recite the abstract idea, the following limitations are added:
A method of evaluating at least one catchment area , of a transport hub, wherein said transport hub is comprised in a hub area which is covered by a mobile telecommunication network having a plurality of communication stations each of which is configured to manage communications of User Equipment owned by individuals in one or more respective served areas comprised in at least one geographic area over which the mobile telecommunication network provides services, the mobile telecommunication network being configured to store event records each one indicating at least a time instant and a position  of each event of interaction between a User Equipment and a communication station of the mobile telecommunication network, the method comprising: (claim 1; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use)
. . . by a system processor. . . (claims 1, 15; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use)
via a user interface (claims 1, 15; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use)
A system coupled with a mobile telecommunication network for evaluating at least one catchment area , of a transport hub, the system comprising: (claim 15; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use)
 a computation engine adapted to process data retrieved from the mobile telecommunication network; (claim 15; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use)
 a repository adapted to store data regarding interactions between a User Equipment and the mobile telecommunication network, computation results generated by the computation engine and, possibly, any processing data generated by and/or provided to the system; (claim 15; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use)
 an administrator interface operable for modifying parameters and/or algorithms used by the computation engine and/or accessing data stored in the repository, and a memory element storing a software program product configured for implementing. . . (claim 15; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use)
outputting. . . a result of evaluating the at least one catchment area to a user. . . (claims 1, 15; the broadest reasonable interpretation of this limitation recites the mere addition of insignificant extra-solution activity in the form of post-solution data output)
The claims, as a whole, are directed to the abstract idea(s) which they recite. The claim limitations do not present improvements to another technological field, nor do they improve the functioning of a computer or another technology. Nor do the claim limitations apply the judicial exception with, or by use of a particular machine. The claims do not effect a transformation or reduction of a particular article to a different state or thing. See MPEP 2106.05(c). None of the hardware in the claims "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment' that is, implementation via computers” such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See MPEP 2106.05(e); Alice Corp. v. CLS Bank Int’l (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)).  Therefore, because the claims recite a judicial exception (an abstract idea) and do not integrate the judicial exception into a practical application, the claims, as a whole, are directed to the judicial exception.
Turning to the final prong of the test (Step 2B), independent claims 1 and 15 do not include additional elements that are sufficient to amount to significantly more than the judicial exception, because there are no meaningful limitations which transform the exception into a patent eligible application.
The following limitations have characterized above as reciting insignificant extra-solution activity:
outputting. . . a result of evaluating the at least one catchment area to a user. . . (claims 1, 15; the broadest reasonable interpretation of this limitation recites the court-recognized well-understood routine and conventional computer function of transmitting or receiving information over a network or storing or retrieving information in memory)
As outlined above, the claim limitations do not present improvements to another technological field, nor do they improve the functioning of a computer or another technology. Nor do the claim limitations apply the judicial exception with, or by use of a particular machine. The claims do not effect a transformation or reduction of a particular article to a different state or thing. See MPEP 2106.05(c). None of the hardware in the claims "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment' that is, implementation via computers” such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See MPEP 2106.05(e); Alice Corp. v. CLS Bank Int’l (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)). 
Furthermore, no specific limitations are added which represent something other than what is well-understood, routine, and conventional activity in the field. See MPEP 2106.05(d). Besides performing the abstract idea itself, the generic computer components only serve to perform the court-recognized well-understood computer functions of receiving or transmitting data over a network, performing repetitive calculations, electronic record keeping, and storing and retrieving information in memory. See MPEP 2106.05(d). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Their collective functions merely provide conventional computer implementation. The specification details any combination of a generic computer system program to perform the method. Generically recited computer elements do not add a meaningful limitation to the abstract idea because they would be routine in any computer implementation and because the Alice decision noted that generic structures that merely apply the abstract ideas are not significantly more than the abstract ideas. Therefore, independent claims 1 and 15 are rejected under 35 U.S.C. §101 as being directed to ineligible subject matter.
Claims 2-14 and 16 recite the same abstract idea as their respective independent claims.
The following additional features are added in the dependent claims:
Claim 2: 
wherein searching the event records related to said User Equipment to identify a sequence of events matching an events pattern associated with a category comprises: searching event records indicating a respective time instant comprised within a predetermined observation period, and 
wherein searching the event records related to said User Equipment to identify at least one prevalence zone of the at least two zones prevalently visited by the owner of the User Equipment comprises: searching the event records recorded during a time period preceding and/or following the observation time period.  
 This limitation further recites mental processes since a human using their mind, pen and paper, and simple observation, evaluation and judgment could search event records in this manner. Nothing further is added. Therefore the claim is directed to the abstract ideas which it recites without adding significantly more. 
Claim 3: 
wherein the time period preceding and/or following the observation time period comprise a plurality of time windows.  
 This limitation merely alters the information used in the one or more abstract ideas and therefore further recites the one or more abstract ideas for the reasons outlined above. Nothing further is added. Therefore the claim is directed to the abstract ideas which it recites without adding significantly more.
Claim 4: 
wherein searching the event records related to said User Equipment to identify at least one prevalence zone of the at least two zones of the at least one geographic area prevalently visited by the owner of the User Equipment further comprises: identifying as the prevalence zone a zone of the at least two zones associated with the greatest number of event records indicating a position comprised within said zone. 
 This limitation further recites mental processes since a human using their mind, pen and paper, and simple observation, evaluation and judgment could search event records in this manner. Nothing further is added. Therefore the claim is directed to the abstract ideas which it recites without adding significantly more.
Claim 5: 
wherein searching the event records related to said User Equipment to identify at least one prevalence zone of the at least two zones of the at least one geographic area prevalently visited by the owner of the User Equipment further comprises: identifying as the prevalence zone each zone of the at least two zones associated with at least one predetermined threshold number of event records indicating a position comprised within said zone.  
 This limitation further recites mental processes since a human using their mind, pen and paper, and simple observation, evaluation and judgment could search event records in this manner. Nothing further is added. Therefore the claim is directed to the abstract ideas which it recites without adding significantly more.
Claim 6: 
wherein evaluating the at least one catchment area based on the category and on the prevalence zone identified for each User Equipment of the pool comprises: identifying as the catchment area the zone of the at least two zones which is identified as the prevalence zone for the greatest number of owners of User Equipment.  
 This limitation further recites mental processes since a human using their mind, pen and paper, and simple observation, evaluation and judgment could evaluate a catchment area in this manner. Nothing further is added. Therefore the claim is directed to the abstract ideas which it recites without adding significantly more.
Claim 7: 
wherein evaluating the at least one catchment area based on the category and on the prevalence zone identified for each User Equipment of the pool comprises: identifying as the catchment area each zone of the at least two zones which is identified as the prevalence zone for a number of owners of User Equipment equal to, or greater than, a predetermined catchment threshold number of owners of User Equipment.  
 This limitation further recites mental processes since a human using their mind, pen and paper, and simple observation, evaluation and judgment could evaluate a catchment area in this manner. Nothing further is added. Therefore the claim is directed to the abstract ideas which it recites without adding significantly more.
Claim 8: 
wherein evaluating the at least one catchment area based on the category and on the prevalence zone identified for each User Equipment of the pool comprises: identifying a respective catchment area for each category associated with at least one owner of the User Equipment of the pool of User Equipment.  
 This limitation further recites mental processes since a human using their mind, pen and paper, and simple observation, evaluation and judgment could evaluate a catchment area in this manner. Nothing further is added. Therefore the claim is directed to the abstract ideas which it recites without adding significantly more.
Claim 9: 
wherein evaluating the at least one catchment area based on the category and on the prevalence zone identified for each User Equipment of the pool further comprises:  
identifying an origin catchment area based on the prevalence zone identified by searching event records recorded during the time period preceding the observation time period, the origin catchment area indicating an area from which owners of User Equipment reach the transport hub.  
 This limitation further recites mental processes since a human using their mind, pen and paper, and simple observation, evaluation and judgment could evaluate a catchment area in this manner. Nothing further is added. Therefore the claim is directed to the abstract ideas which it recites without adding significantly more.
Claim 10: 
wherein evaluating the at least one catchment area based on the category and on the prevalence zone identified for each User Equipment of the pool further comprises: identifying a destination catchment area based on the prevalence zone identified by searching event records recorded during the time period following the observation time period, the destination catchment indicating an area towards which owners of User Equipment leave the transport hub.  
This limitation further recites mental processes since a human using their mind, pen and paper, and simple observation, evaluation and judgment could evaluate a catchment area in this manner. Nothing further is added. Therefore the claim is directed to the abstract ideas which it recites without adding significantly more.
Claim 11: 
for a User Equipment of a pool of User Equipment: searching the event records related to said User Equipment to identify a sequence of events matching an events pattern associated with a category during the time period preceding and/or the time period following the observation time period;
 upon finding a match, associating the owner of the User Equipment with a further corresponding category;
 comparing the category and the further category associated with the owner of the User Equipment, and assessing whether the category associated with the owner of the User Equipment has to be changed based on such comparing.  
 This limitation further recites mental processes since a human using their mind, pen and paper, and simple observation, evaluation and judgment could perform the searching, associating, comparing, and assessing steps. Nothing further is added. Therefore the claim is directed to the abstract ideas which it recites without adding significantly more.
Claim 12: 
wherein defining two or more categories of individuals based on a purpose for which the individuals reach or leave the transport hub comprises:
 defining at least one among:
 - a category (A) of departing individuals, departing individuals leaving the hub area;
 - a category (B) of arriving individuals, arriving individuals reaching the hub area;
 - a category (C) of outgoing commuting individuals, outgoing commuting individuals leaving the hub area and then returning back to the hub area, and - a category (D) of incoming commuting individuals, incoming commuting individuals reaching the hub area and then leaving the hub area.  
This limitation further recites mental processes since a human using their mind, pen and paper, and simple observation, evaluation and judgment could define a category in this manner. Nothing further is added. Therefore the claim is directed to the abstract ideas which it recites without adding significantly more.
Claim 13: 
wherein assessing whether the category associated with the owner of the User Equipment has to be changed based on such comparing comprises: 
 if the category associated with the owner of the User Equipment corresponds to the category of departing individuals during the observation time period, and the further category associated with the owner of the User Equipment corresponds to the category of arriving individuals during the time period following the observation time period, changing the category associated with the owner of the User Equipment to the category of outgoing commuting individuals, or
 if the category associated with the owner of the User Equipment corresponds to the category of departing individuals during the observation time period, and the further category associated with the owner of the User Equipment corresponds to the category of arriving individuals during the time period preceding the observation time period, changing the category associated with the owner of the User Equipment to the category of incoming commuting individuals, or 
if the category associated with the owner of the User Equipment corresponds to the category of arriving individuals during the observation time period, and the further category associated with the owner of the User Equipment corresponds to the category of departing individuals during the time period preceding the observation time period, changing the category associated with the owner of the User Equipment to the category of incoming commuting individuals, or 
if the category associated with the owner of the User Equipment corresponds to the category of arriving individuals during the observation time period, and the further category associated with the owner of the User Equipment corresponds to the category of departing individuals during the time period following the observation time period, changing the category associated with the owner of the User Equipment to the category of outgoing commuting individuals.  
This limitation further recites mental processes since a human using their mind, pen and paper, and simple observation, evaluation and judgment could change the category based on these recited conditions. Nothing further is added. Therefore the claim is directed to the abstract ideas which it recites without adding significantly more.
Claim 14: 
defining a selected portion of the geographic area other than the hub area as a point of interest;
 	wherein evaluating the at least one catchment area based on the category and on the prevalence zone identified for each User Equipment of the pool comprises:
 identifying whether the at least one prevalence zone comprises the point of interest. 
This limitation further recites mental processes since a human using their mind, pen and paper, and simple observation, evaluation and judgment could perform the defining and identifying steps. Nothing further is added. Therefore the claim is directed to the abstract ideas which it recites without adding significantly more.
Claim 16:
wherein the repository further stores data generated by the system and data provided to the system. 
Regarding the repository, this limitation, as outlined above, further recites generic computer implementation of the abstract idea. To the extent that the “storing” step is actively required, this limitation recites mere insignificant extra-solution activity in the form of post-solution or pre-solution data gathering, the broadest reasonable interpretation of which comprises the court-recognized well-understood routine and conventional computer function of storing and retrieving information in memory. Nothing further is added. Therefore the claim is directed to the abstract ideas which it recites without adding significantly more.
The above limitations do not represent a practical application of the recited abstract idea. The claim limitations do not present improvements to another technological field, nor do they improve the functioning of a computer or another technology. Nor do the claim limitations apply the judicial exception with, or by use of a particular machine. The claims do not effect a transformation or reduction of a particular article to a different state or thing. See MPEP 2106.05(c). None of the hardware in the claims "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment' that is, implementation via computers” such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See MPEP 2106.05(e); Alice Corp. v. CLS Bank Int’l (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)).  Therefore, because the claims recite a judicial exception (an abstract idea) and do not integrate the judicial exception into a practical application, the claims are also directed to the judicial exception.
Furthermore, the added limitations do not direct the claim to significantly more than the abstract idea. No specific limitations are added which represent something other than what is well-understood, routine, and conventional activity in the field. See MPEP 2106.05(d). Accordingly, none of the dependent claims 2-14, individually, or as an ordered combination, are directed to patent eligible subject matter under 35 U.S.C. 101.
Please see MPEP §2106.05(d)(II) for a discussion of elements that the Courts have recognized as well-understood, routine, conventional, activity in particular fields.
Please see the 2019 Revised Patent Subject Matter Eligibility Guidance issued October 17, 2019 which can be found at: https://www.uspto.gov/sites/default/files/documents/peg_oct_2019_update.pdf
Please see the Preliminary Examination Instructions in view of the Supreme Court Decision in Alice Corporation Pty. Ltd. V. CLS Bank International, et. al. 573 U.S. ___ (2014) (found at http://www.uspto.gov/patents/announce/alice_pec_25jun2014.pdf) and the USPTO guidance materials regarding §101 analysis at http://www.uspto.gov/patent/laws-and-regulations/examination-policy/2014-interim-guidance-subject-matter-eligibility-0, which includes the Federal Register guidance and notice, a quick reference sheet, and the training slides. See also MPEP §2106.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMETT K WALSH whose telephone number is (571)272-2624. The examiner can normally be reached Mon.-Fri. 6 a.m. - 4:45 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMETT K. WALSH/Primary Examiner, Art Unit 3628